The two exceptions reserved by the defendant to the rulings of the court are examined and found to be without merit.
As contended by appellant, refused charges D and 7 were several times held to be good and their refusal reversible error, but, since the case of Edwards v. State, 205 Ala. 160,87 So. 179, these and similar charges, in many adjudicated cases, have been held to be bad.
Refused charge 9 was held in Fealy v. City of Birmingham,15 Ala. App. 367, 73 So. 296, to state a correct proposition of law arguendo. We are in accord with that holding, and that therefore the charge was properly refused, because it was argumentative. Moreover, in view of the very careful and explicit charge of the court as to the burden of proof resting on the state, we hold that the refusal of charge 9 could not have injuriously affected defendant's substantial rights. Again the charge was not predicated on the evidence, and, under the Edwards Case, supra, for that reason was properly refused.
Charge 11 was invasive of the province of the jury. Presence at a still which is in operation, coupled with the unexplained flight of defendant, may be sufficient upon which the jury can base a verdict of guilt.
Refused charge 18 was abstract.
No exception appears to the explanation of given charge 12, and hence there is nothing here for review.
We find no error in the record, and the judgment is affirmed.
Affirmed.